

EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into on Aug 14th , 2006 (the “Execution Date”), by and
between PLY GEM INDUSTRIES, INC., a Delaware corporation (“Employer”) and GARY
E. ROBINETTE (“Employee”). For purposes of this Agreement, the “Companies” shall
mean, collectively, Employer and any affiliates of Employer with whom Employee
is employed during the Term (as defined below).
 
WHEREAS, the Companies desire to employ Employee and to enter into an agreement
embodying the terms of such employment and considers it essential to their best
interests and the best interests of their stockholders to foster the employment
of Employee by the Companies during the term of this Agreement;
 
WHEREAS, Employee desires to accept such employment with and participation in
the ownership of the Companies and to enter into this Agreement;
 
WHEREAS, Employee is willing to accept employment on the terms hereinafter set
forth in this Agreement;
 
WHEREAS, the parties desire that Employee commence his employment with the
Companies as of a date (the “Effective Date”) not later than October 6, 2006, to
be designated by Employee by advance written notice to the Companies of at least
ten (10) days; and
 
WHEREAS, except as specifically provided herein, this Agreement shall become
effective, and Employee’s employment with the Companies shall commence, as of
the Effective Date.
 
NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
 
1.  Employment. The Companies agree to employ Employee, and Employee accepts
employment with the Companies pursuant to the terms and conditions set forth in
this Agreement. Employee will devote his full business time, attention and best
effort to the performance of his duties and responsibilities as an Employee of
the Companies for the benefit of the Companies and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board of Directors of
Employer (the “Board”). Without limiting the foregoing, Employee may continue to
serve as a member of the Boards of Directors of the organizations listed on
Exhibit A and may serve as a member of the Boards of Directors of such other
organizations as approved by the Board at its discretion, so long as Employee’s
service on such Boards does not conflict or interfere, either directly or
indirectly, with the rendition of his services to the Companies. Employee shall
serve as President and Chief Executive Officer of Employer and as a member of
the Board and shall have such duties and responsibilities as are consistent with
the duties and responsibilities of a President and Chief Executive Officer.
Employee shall also serve as President and Chief Executive Officer and/or a
member of the Board of Directors of any of the other Companies as the Board may
determine from time to time.
 

--------------------------------------------------------------------------------


2.  Term and Termination.
 
(a)  Subject to Section 2(b) below, the term of this Agreement will commence as
of the Effective Date and continue until the second anniversary of the Effective
Date; provided, however, that, commencing with such second anniversary date and
on each anniversary of such date thereafter (each an “Extension Date”), this
Agreement will automatically renew for an additional one (1) year term, unless
the Companies or Employee provides the other party hereto 60 days’ prior written
notice before the Extension Date that the term shall not be extended. The
initial two-year term of this Agreement (the “Initial Term”) and any renewal
thereof shall be referred to herein as the Term.
 
(b)  This Agreement and Employee’s employment hereunder may be terminated by the
Companies with or without “Cause” or by Employee whether or not following a
“Material Adverse Change” (as such terms are defined below). In the case of a
termination by the Companies without Cause or by Employee whether or not
following a Material Adverse Change, such termination shall be effective upon 60
days’ advance written notice to the other party. During the Term, if Employee’s
employment is terminated by the Companies without Cause or by Employee following
a Material Adverse Change, subject to Employee’s execution of a release of all
claims against the Companies in a form provided by the Companies, which shall be
substantially in the form attached hereto as Exhibit B, and to his continued
compliance with the provisions of Sections 4, 5, 6 and 7 of this Agreement,
Employee shall be entitled to receive (i) continued payment of the “Salary” (as
defined below) for two years following the date of such termination (such
two-year period, the “Severance Period”), payable in accordance with the normal
payroll practices of the Companies, (ii) continuation of medical and dental
benefits at the cost of the Companies, pursuant to the same benefit plans as in
effect for active employees of the Companies, until the earlier to occur of the
end of the Severance Period and the date on which Employee becomes eligible to
receive comparable health benefits from any subsequent employer; provided, that
if continuation of such benefits would be inconsistent with the terms of such
benefit plans, the Companies will reimburse Employee for amounts incurred in
maintaining substantially similar coverage under an individual policy in an
amount not to exceed $20,000 per year and (iii) payment of the “Bonus” (as
defined below) in respect of the fiscal year of termination (the “Year One
Bonus”), the Bonus for the fiscal year following the year of termination (the
“Year Two Bonus”) and a pro-rated portion of the Bonus for the fiscal year
ending two years after the year of termination (the “Pro-Rated Year Three
Bonus”), in each case, based on actual achievement for the full year of
termination. The Year One Bonus will be an amount equal to the Bonus that
Employee would have received with respect to the fiscal year of termination had
his employment continued through the end of such year, and will be paid when the
Bonus for such year would otherwise have been paid to Employee had his
employment continued through the end of such year. The Year Two Bonus will be an
amount equal to the Year One Bonus, and will be paid when the Bonus for the
fiscal year following the year of termination would otherwise have been paid to
Employee had his employment continued through the end of such year. The
Pro-Rated Year Three Bonus will be an amount equal to (x) the Year One Bonus
multiplied by (y) a fraction, the denominator of which is 365 and the numerator
of which is the number of days that Employee was employed by the Companies in
the year of termination, and will be paid when the Bonus for the fiscal year
ending two years after the year of termination would otherwise have been paid to
Employee had his employment continued through the end of such year. The
severance payments and benefits described in (i) through (iii) of this paragraph
shall be referred to herein, collectively, as the “Severance”. Employee shall
have no further rights to any compensation or any other benefits under this
Agreement or under any severance policy or program of the Companies. In the
event that either party elects not to extend the Term pursuant to Section 2(a)
above, unless Employee’s employment is earlier terminated pursuant to this
Section 2(b), Employee’s termination of employment hereunder (whether or not
Employee continues as an employee of the Companies thereafter) shall be deemed
to occur upon expiration of the Term, and Employee shall not be entitled to the
payments described in this Section 2(b). Employee may terminate his employment
with the Companies for any reason; provided, that Employee will be required to
give the Companies at least 60 days’ advanced notice of such resignation. If
Employee’s employment by the Companies continues beyond the end of the Term
without extension pursuant to Section 2(a) above, Employee shall be an employee
at will and upon termination from such employment at will, he will be entitled
to severance only under the Companies’ plan or policy applicable to similarly
situated senior executives.
 
2

--------------------------------------------------------------------------------


(c)  For purposes of the Agreement, “Cause” shall mean the following actions of
Employee: (i) Employee’s willful and continued failure to perform substantially
his material duties (other than any such failures resulting from, or contributed
to by, incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to him by the Board, which notice
specifically identifies the manner in which he has not substantially performed
his material duties, and his neglect to cure such failure within 30 days; (ii)
Employee’s willful failure to follow the lawful direction of the Board; (iii)
Employee’s material act of dishonesty or breach of trust in connection with the
performance of his duties to the Companies; (iv) Employee’s conviction of, or
plea of guilty or no contest to, (x) any felony or (y) any misdemeanor having as
its predicate element fraud, dishonesty or misappropriation; or (v) a civil
judgment in which any of the Companies is awarded damages from Employee in
respect of a claim of loss of funds through fraud or misappropriation by
Employee, any of which has become final and is not subject to further appeal.
 
(d)  For purposes of this Agreement, “Material Adverse Change” shall mean any of
the following, without Employee’s express written consent: (i) assignment to
Employee of any duties that are inconsistent with his position, duties and
responsibilities and status with the Companies as President and Chief Executive
Officer; (ii) reduction of the Salary or “Target Bonus” (as defined below); or
(iii) any action by the Companies that would reduce or deprive Employee of any
material employee benefit enjoyed by Employee, except where such change is
applicable to all employees participating in such benefit plan; provided, that a
Material Adverse Change shall cease to exist for an event on the 60th day
following the later of its occurrence or Employee’s actual knowledge thereof,
unless Employee has given the Companies written notice thereof prior to such
date.
 
(e)  If the payment of the Severance pursuant to this Section 2 causes Employee
to become subject to the golden parachute excise tax rules of Internal Revenue
Code Section 4999, then the Companies will pay Employee a gross-up amount
calculated so that after all taxes are paid on the gross-up, Employee will have
sufficient funds remaining to pay the Section 4999 tax imposed on the Severance.
This gross-up will be calculated and administered by the Companies under
procedures developed by them with their auditors, and Employee agrees to
cooperate as reasonably requested by the Companies (including, without
limitation, by claiming any available tax refunds) with a view to achieving the
purpose of this Section 2(e), which is to keep Employee whole with respect to
the Severance (that is, as if the parachute tax had not applied to the
Severance) rather than to confer any additional compensatory benefit.
 
3

--------------------------------------------------------------------------------


3.  Salary and Benefits.
 
(a)  Salary. During the Term, Employee shall be entitled to an annual base
salary, payable in accordance with the normal payroll practices of the Companies
(the “Salary”). The Salary shall be paid at the annual rate of $530,000 with
respect to the period commencing on the Effective Date and ending on the last
day of fiscal year 2006. With respect to any fiscal year during the Term
following 2006, the Salary shall be determined by the Compensation Committee of
the Board (the “Compensation Committee”), and shall in no event be paid at an
annual rate less than $530,000 per fiscal year.
 
(b)  Benefits. During the Term, Employee will have the right to participate in
and receive benefits under the Companies’ employee benefit plans (other than any
severance plan) at the same level as other senior executives of the Companies,
subject to compliance with each plan’s requirements for participation, including
401K, medical insurance, life insurance, disability insurance, expense
reimbursement, car allowance and holidays. The benefits identified herein are
not intended to be exclusive, but are not intended to include any severance
plan.
 
(c)  Vacation. During the Term, Employee shall be entitled to approximately four
weeks of paid vacation each fiscal year, with the exact amount of such vacation
determined at Employee’s reasonable discretion.
 
(d)  Temporary Living and Relocation Expenses. During the period of time
commencing on the Effective Date and ending on the date that Employee relocates
his principal residence from Raleigh, North Carolina to Employer’s headquarters
in Kearney, Missouri or a subsequent headquarters of Employer (the
“Headquarters”), the Companies will reimburse Employee for reasonable expenses
incurred in connection with (i) locating and maintaining temporary housing and
an automobile in the Headquarters area and (ii) air travel between Raleigh and
the Headquarters. In addition, if Employee relocates his principal residence
from Raleigh to the Headquarters area, the Companies will reimburse him for
reasonable moving expenses incurred in connection with such relocation.
 
(e)  Bonus. With respect to each fiscal year during the Term, commencing with
the 2006 fiscal year, Employee will be entitled to receive a bonus (the “Bonus”)
upon the achievement of the “Executive Compensation Goals”, which shall be set
by the Compensation Committee. The target Bonus (the “Target Bonus”) with
respect to any fiscal year during the Term will be an amount equal to 100% of
the Salary; provided, that for fiscal year 2006, Employee will be guaranteed a
minimum Bonus equal to the Target Bonus multiplied by a fraction, the
denominator of which is 365 and the numerator of which is the number of days
that Employee was employed by the Companies in such fiscal year. The Bonus shall
be paid as soon as reasonably practicable following the end of the fiscal year
to which such Bonus relates, but in no event later than the date that is 2 ½
months after the end of such fiscal year.
 
4

--------------------------------------------------------------------------------


(f)  Equity.
 
(i)  Incentive Stock. Employee will have the right to purchase 110,000 shares of
common stock of Ply Gem Prime Holdings, Inc. (the “Incentive Stock”) at the fair
market value price of $10 per share.
 
(ii)  Strip Equity. Employee will also have the right to purchase shares of
preferred stock and additional shares of common stock of Ply Gem Prime Holdings,
Inc. (the “Strip Equity”) on the same terms and conditions pursuant to which
Caxton-Iseman Capital, Inc. acquired its Strip Equity.
 
(iii)  Stockholders’ and Subscription Agreements. As a condition precedent to
the purchase and receipt of the Incentive Stock and/or the Strip Equity,
Employee agrees to execute and be bound by the Ply Gem Prime Holdings, Inc.
Stockholders’ Agreement, dated as of February 24, 2006 (the “Stockholders’
Agreement”), substantially in the form attached hereto as Exhibit C, and to
enter into a Subscription Agreement with Ply Gem Prime Holdings, Inc.,
substantially in the form attached hereto as Exhibit D.
 
(g)  D&O Insurance. The Companies shall at all times during Employee’s
employment maintain directors’ and officers’ liability insurance coverage for
the benefit of Employee and his estate in an amount of at least Three Million
Dollars $(3,000,000.00).
 
4.  Developments. All discoveries, inventions, ideas, technology, formulas,
designs, software, programs, algorithms, products, systems, applications,
processes, procedures, methods and improvements and enhancements conceived,
developed or otherwise made or created or produced by Employee, alone or with
others, and in any way relating to the business or any proposed business of the
Companies of which Employee has been made aware, or the products or services of
the Companies of which Employee has been made aware, whether or not subject to
patent, copyright or other protection and whether or not reduced to tangible
form, at any time during Employee’s employment with the Companies
(“Developments”), shall be the sole and exclusive property of the Companies.
Employee agrees to, and hereby does, assign to the Companies, without any
further consideration, all of Employee’s right, title and interest throughout
the world in and to all Developments. Employee agrees that all such Developments
that are copyrightable may constitute works made for hire under the copyright
laws of the United States and, as such, acknowledges that the Companies are the
authors of such Developments and own all of the rights comprised in the
copyright of such Developments, and Employee hereby assigns to the Companies,
without any further consideration, all of the rights comprised in the copyright
and other proprietary rights Employee may have in any such Development to the
extent that it might not be considered a work made for hire. Employee shall make
and maintain adequate and current written records of all Developments and shall
disclose all Developments promptly, fully and in writing to the Companies
promptly after development of the same, and at any time upon request.
 
5

--------------------------------------------------------------------------------


5.  Confidentiality/ Property of the Companies. Employee shall not, without the
prior written consent of the Companies, use, divulge, disclose or make
accessible to any other person, firm, partnership, corporation or other entity,
any “Confidential Information” (as defined below) except while employed by the
Companies, in furtherance of the business of and for the benefit of the
Companies, or any “Personal Information” (as defined below); provided, that
Employee may disclose such information when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of any of the Companies or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Employee to divulge, disclose or make accessible such information; provided,
further, that in the event that Employee is ordered by a court or other
government agency to disclose any Confidential Information or Personal
Information, Employee shall (i) promptly notify the Companies of such order,
(ii) at the written request of the Companies, diligently contest such order at
the sole expense of the Companies as expenses occur, and (iii) at the written
request of the Companies, seek to obtain, at the sole expense of the Companies,
such confidential treatment as may be available under applicable laws for any
information disclosed under such order. For purposes of this Section 5, (i)
“Confidential Information” shall mean non public information concerning the
financial data, strategic business plans, product development (or other
proprietary product data), customer lists, marketing plans and other non public,
proprietary and confidential information relating to the business of the
Companies or their customers, that, in any case, is not otherwise available to
the public (other than by Employee’s breach of the terms hereof) and (ii)
“Personal Information” shall mean any information concerning the personal,
social or business activities of the shareholders, officers or directors of the
Companies. Upon termination of Employee’s employment with the Companies,
Employee shall return all property of the Companies, including, without
limitation, files, records, disks and any media containing Confidential
Information or Personal Information.
 
6.  Non-Competition/Non-Solicitation. Employee acknowledges and recognizes the
highly competitive nature of the businesses of the Companies and accordingly
agrees as follows:
 
(i)  During the two-year period commencing on the date of Employee’s termination
of employment (the “Restricted Period”), or such longer period as described in
the last sentence of Section 9 of this Agreement, Employee will not, directly or
indirectly, (w) engage in any “Competitive Business” (as defined below) for
Employee’s own account, (x) enter the employ of, or render any services to, any
person engaged in any Competitive Business, (y) acquire a financial interest in,
or otherwise become actively involved with, any person engaged in any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant, or (z)
interfere with business relationships between the Companies and customers or
suppliers of, or consultants to, the Companies.
 
(ii)  For purposes of this Section 6, a “Competitive Business” means as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which Employee works: (x) the manufacture and sale of
windows; vinyl and composite siding, fencing, decking and railing; and entry and
patio doors and (y) any new product lines and businesses entered into by the
Companies during the Term.
 
6

--------------------------------------------------------------------------------


(iii)  Notwithstanding anything to the contrary in this Agreement, Employee may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Companies which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if Employee (A) is
not a controlling person of, or a member of a group which controls, such person
and (B) does not, directly or indirectly, own one percent (1%) or more of any
class of securities of such person.
 
(iv)  During the Restricted Period, Employee will not, directly or indirectly,
without the Companies’ written consent, solicit or encourage to cease to work
with the Companies any employee or any consultant of the Companies or any person
who was an employee of or consultant then under contract with the Companies
within the six-month period preceding such activity. In addition, during the
Restricted Period, Employee will not, without the Companies’ written consent,
directly or indirectly hire any person who is or who was, within the six-month
period preceding such activity, an employee of any of the Companies.
 
(v)  Employee understands that the provisions of this Section 6 may limit
Employee’s ability to earn a livelihood in a business similar to the business of
the Companies, but Employee nevertheless agrees and hereby acknowledges that (A)
such provisions do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Companies, (B) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (C) such provisions are not harmful to the general public and (D)
such provisions are not unduly burdensome to Employee. In consideration of the
foregoing and in light of Employee’s education, skills and abilities, Employee
agrees that he shall not assert that, and it should not be considered that, any
provisions of Section 6 otherwise are void, voidable or unenforceable or should
be voided or held unenforceable.
 
(vi)  It is expressly understood and agreed that, although Employee and the
Companies consider the restrictions contained in this Section 6 to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section 6 or elsewhere in this Agreement is an unenforceable restriction
against Employee, the provisions of the Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 
(vii)  Employee shall be required to comply with the requirements of this
Section 6 during the Restricted Period only for so long as the Companies provide
him with the Severance.
 
(viii)  The provisions of this Section 6 shall not limit, or be limited by, the
Stockholders’ Agreement, including the non-competition and non-solicitation
provisions thereof.
 
7

--------------------------------------------------------------------------------


7.  Nondisparagement. At any time following termination of this Agreement and
Employee’s employment hereunder, (i) Employee agrees not to issue, circulate,
publish or utter any false or disparaging statements, remarks or rumors about
the Companies or the shareholders, officers, directors or managers of the
Companies and (ii) the Companies agree to instruct their executives, and the
members of their respective Boards of Directors, not to issue, circulate,
publish or utter any false or disparaging statements, remarks or rumors about
Employee, in each case, other than to the extent reasonably necessary in order
to (x) assert a bona fide claim against Employee or the Companies, as
applicable, arising out of Employee’s employment with the Companies or (y)
respond in a truthful and appropriate manner to any legal process or give
truthful and appropriate testimony in a legal or regulatory proceeding.
 
8.  Policies of the Companies. Employee agrees to abide by the terms of any
employment policies or codes of conduct of the Companies that apply to Employee
after termination of employment.
 
9.  Enforcement. Employee acknowledges and agrees that the Companies’ remedies
at law for a breach or threatened breach of any of the provisions of Sections 4,
5, 6 and 7 of this Agreement would be inadequate, and, in recognition of this
fact, Employee agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Companies shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available. In addition, the Companies shall, (a) upon the Board’s
determination that Employee has violated any provision of Section 4, 5, 6 or 7,
be entitled to immediately cease paying any amounts remaining due or providing
any benefits to Employee pursuant to Section 2 and (b) upon a final,
non-appealable judicial determination made by a court of competent jurisdiction
that Employee has violated any provision of Section 4, 5, 6 or 7 and subject to
applicable state law, to reclaim any amounts already paid under Section 2. If
Employee breaches any of the covenants contained in Section 4, 5, 6 or 7 of this
Agreement, and the Companies obtain injunctive relief with respect thereto, the
period during which Employee is required to comply with that particular covenant
shall be extended by the same period that Employee was in breach of such
covenant prior to the effective date of such injunctive relief.
 
10.  Assignment and Survival. This Agreement, and all of Employee’s rights and
duties hereunder, shall not be assignable or delegable by Employee. This
Agreement may be assigned by the Companies to any of their affiliates, provided
that the Companies will remain jointly and severally liable for all obligations
hereunder. The obligations under Sections 2(b), 4, 5, 6, 7, 8, 9 and 10 of this
Agreement will survive termination of this Agreement in accordance with their
terms.
 
11.  Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the remainder of the provision and any other provisions of this
Agreement will remain in full force and effect.
 
8

--------------------------------------------------------------------------------


12.  Governing Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED
WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF DELAWARE.
 
Each party to this Agreement irrevocably agrees for the exclusive benefit of the
other that any and all suits, actions or proceedings relating to Section 4, 5,
6, 7 or 8 of this Agreement (collectively, “Proceedings” and, individually, a
“Proceeding”) shall be maintained in either the courts of the State of Delaware
or the federal District Courts sitting in Wilmington, Delaware (collectively,
the “Chosen Courts”) and that the Chosen Courts shall have exclusive
jurisdiction to hear and determine or settle any such Proceeding and that any
such Proceedings shall only be brought in the Chosen Courts. Each party
irrevocably waives any objection that it may have now or hereafter to the laying
of the venue of any Proceedings in the Chosen Courts and any claim that any
Proceedings have been brought in an inconvenient forum and further irrevocably
agrees that a judgment in any Proceeding brought in the Chosen Courts shall be
conclusive and binding upon it and may be enforced in the courts of any other
jurisdiction.
 
Each of the parties hereto agrees that this Agreement involves at least $100,000
and that this Agreement has been entered into in express reliance on Section
2708 of Title 6 of the Delaware Code. Each of the parties hereto irrevocably and
unconditionally agrees that (i) service of process may be made on such party by
pre-paid certified mail with a validated proof of mailing receipt constituting
evidence of valid service sent to such party at the address set forth in this
Agreement, as such address may be changed from time to time pursuant hereto, and
(ii) service made pursuant to clause (i) above shall, to the fullest extent
permitted by applicable law, have the same legal force and effect as if served
upon such party personally within the State of Delaware.
 
13.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original and all of which taken together will
constitute but one and the same instrument.
 
14.  Notice. Any notice intended to be given hereunder will be sufficiently
given if sent by national overnight carrier, shipping charges prepaid, addressed
to the party at the address listed below or any subsequent address of which the
parties have been given written notice. Any such notice will be effective within
three (3) days of being deposited with the national overnight carrier.
 
If to the Companies:
 
Ply Gem Industries, Inc.
600 West Major Street
Kearney, Missouri 64060
Attention: _______________
 
 
9

--------------------------------------------------------------------------------


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Carl Reisner, Esq.


If to Employee:


2701 Glenwood Garden Lane, Unit 208
Raleigh, North Carolina 27608


15.  Entire Agreement/Amendment. This Agreement contains the entire agreement
between the parties and supersedes all prior agreements and understandings
(including verbal agreements) between Employee and the Companies regarding the
terms and conditions of Employee’s employment with the Companies. This Agreement
may not be amended or modified except in writing, signed by both parties and
will be binding upon the parties, their heirs, successors, legal representatives
and assigns.
 
16.  Withholding Taxes. The Companies may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
 
17.  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
18.  Successor; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
19.  Employee Representation. Employee hereby represents to the Companies that
the execution and delivery of this Agreement by Employee and the Companies
and/or the performance by Employee of Employee’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Employee is a party or otherwise
bound, and such execution, delivery and/or performance shall not result in any
breach or violation of, or a material default under, any law, order, judgment,
decree, rule or regulation applicable to him, or subject the Companies to any
liability in respect thereof.
 
20.  No Third Party Beneficiaries. Subject to Section 10 of this Agreement,
nothing herein shall confer upon any person not a party to this Agreement any
rights or remedies of any nature or kind whatsoever, directly or indirectly,
under or by reason of the Agreement.
 
21.  Expenses. The Companies agree to reimburse Employee for actual and
reasonable legal expenses incurred in relation to the negotiation and execution
of this Agreement, his employment and the other transactions contemplated hereby
in an amount up to $10,000.
 
10

--------------------------------------------------------------------------------


22.  Initial Effectiveness. This Section 22 and the following provisions of this
Agreement shall be effective as of the Execution Date: all Recitals to this
Agreement; Section 3(f) (generally relating to Employee’s opportunity to
purchase equity in Ply Gem Prime Holdings, Inc.); Section 19 (generally,
Employee’s representation regarding the right to enter into and perform in all
respects this Agreement); and Sections 12 through 18 (generally relating to
choice of law and various other matters). All other provisions of this Agreement
shall become effective as of the Effective Date.
 


 
[Remainder of Page Intentionally Left Blank]
 

11

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
GARY E. ROBINETTE




 
Name:
Date:




PLY GEM INDUSTRIES, INC.




By:       
Title:
Date:



Doc #:NY7:198344.18

12

--------------------------------------------------------------------------------




EXHIBIT A


[List of company boards on which Employee serves.]


--------------------------------------------------------------------------------



EXHIBIT B


RELEASE OF CLAIMS


I.  Release.
 
In consideration for the payments and benefits received by Employee (as defined
below) pursuant to that certain employment agreement dated _______ __, 2006 (the
“Employment Agreement”), by and between Ply Gem Industries, Inc., a Delaware
corporation (“Employer”) and Gary E. Robinette (“Employee”), to which Employee
agrees Employee is not otherwise entitled, Employee, for and on behalf of
himself and his heirs and assigns, subject to the following sentence hereof,
hereby waives and releases any common law, statutory or other complaints,
claims, charges or causes of action arising out of or relating to Employee’s
employment or termination of employment with, his serving in any capacity in
respect of, or his status as a shareholder of, Employer and its affiliates
(collectively, the “Companies”), both known and unknown, in law or in equity,
which Employee ever had, now has or may have against the Companies and their
shareholders and any of their respective subsidiaries, affiliates, predecessors,
successors, assigns and any of their respective directors, officers, partners,
members, employees or agents (collectively, the “Releasees”) by reason of facts
or omissions which have occurred on or prior to the date that Employee signs
this Agreement, including, without limitation, any complaint, charge or cause of
action arising under federal, state or local laws pertaining to employment,
including the Age Discrimination in Employment Act of 1967 (“ADEA,” a law which
prohibits discrimination on the basis of age), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans With Disabilities Act of 1990,
Title VII of the Civil Rights Act of 1964, all as amended; and all other
federal, state and local laws and regulations. By signing this release, Employee
acknowledges that he intends to waive and release any rights known or unknown he
may have against the Releasees under these and any other laws; provided, that
Employee does not waive or release claims with respect to the right to enforce
the release, his right to receive severance payments on the terms set forth in
the Employment Agreement, his rights under Sections 3(e) and 7 of the Employment
Agreement, his rights under the Ply Gem Prime Holdings, Inc. Stockholders’
Agreement between Employee and Ply Gem Prime Holdings, Inc., a Delaware
corporation, dated as of February 24, 2006, or his right to indemnification as
an officer of the Companies as provided in the Companies’ by-laws and other
constituent documents, as the same shall exist from time to time.
 
II.  Proceedings.
 
Employee acknowledges that he has not filed any complaint, charge, claim or
proceeding, against any of the Releasees before any local, state or federal
agency, court or other body (each individually a “Proceeding”). Employee
represents that he is not aware of any basis on which such a Proceeding could
reasonably be instituted. Employee (i) acknowledges that he will not initiate or
cause to be initiated on his behalf any Proceeding and will not participate in
any Proceeding, in each case, except as required by law; and (ii) waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, Employee
understands that by signing the release, he will be limiting the availability of
certain remedies that he may have against the Companies and limiting also his
ability to pursue certain claims against the Releasees. Notwithstanding the
above, nothing in Section I of this release shall prevent Employee from (i)
initiating or causing to be initiated on his behalf any complaint, charge, claim
or proceeding against the Companies before any local, state or federal agency,
court or other body challenging the validity of the waiver of his claims under
ADEA contained in Section I of the Agreement (but no other portion of such
waiver); or (ii) initiating or participating in an investigation or proceeding
conducted by the EEOC.
 

--------------------------------------------------------------------------------


III.  Time to Consider.
 
Employee acknowledges that he has been advised that he has twenty-one (21) days
from the date of receipt of this release to consider all the provisions of the
release, and he does hereby knowingly and voluntarily waive said given
twenty-one (21) day period. EMPLOYEE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS
AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANIES TO, AND HAS IN FACT,
CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING
UP CERTAIN RIGHTS WHICH HE MAY HAVE TO ASSERT A CLAIM AGAINST ANY OF THE
RELEASEES, AS DESCRIBED IN SECTION I OF THIS AGREEMENT AND THE OTHER PROVISIONS
HEREOF. EMPLOYEE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THE AGREEMENT, AND EMPLOYEE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.
 
IV.  Revocation.
 
Employee hereby acknowledges and understands that Employee shall have seven (7)
days from the date of his execution of this release to revoke the releases
contained herein (including, without limitation, any and all claims arising
under ADEA) and that neither the Companies nor any other person is obligated to
provide any benefits to Employee pursuant to the Employment Agreement until
eight (8) days have passed since Employee’s signing of this release without
Employee’s signature having been revoked. If Employee revokes the releases set
forth in this release, Employee will be deemed not to have accepted the terms of
the release, the release shall be void and no action will be required of the
Companies under any section of the release.
 
V.  Non-Admission.
 
Nothing contained in this release shall be deemed or construed as an admission
of wrongdoing or liability on the part of the Companies or Employee.
 


 
Date:___________
 
 
__________________________
Gary E. Robinette
 







--------------------------------------------------------------------------------




EXHIBIT C


[Stockholders’ Agreement]


--------------------------------------------------------------------------------



EXHIBIT D


[Subscription Agreement]

